UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2015 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2015 Semiannual Report to Shareholders Deutsche Science and Technology Fund Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 9 Portfolio Summary 11 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 27 Notes to Financial Statements 38 Information About Your Fund's Expenses 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Account Management Resources 47 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary April 30, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 5.52% 15.57% 12.26% 7.85% Adjusted for the Maximum Sales Charge (max 5.75% load) –0.55% 8.93% 10.94% 7.22% S&P 500® Index† 4.40% 12.98% 14.33% 8.32% S&P® North American Technology Sector Index†† 7.52% 19.46% 14.79% 11.16% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 11.71% 12.85% 7.56% Adjusted for the Maximum Sales Charge (max 5.75% load) 5.29% 11.52% 6.93% S&P 500® Index† 12.73% 14.47% 8.01% S&P® North American Technology Sector Index†† 14.81% 14.62% 10.31% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 4.79% 14.09% 10.98% 6.63% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 1.60% 11.48% 10.84% 6.63% S&P 500® Index† 4.40% 12.98% 14.33% 8.32% S&P® North American Technology Sector Index†† 7.52% 19.46% 14.79% 11.16% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 10.41% 11.59% 6.36% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 7.89% 11.46% 6.36% S&P 500® Index† 12.73% 14.47% 8.01% S&P® North American Technology Sector Index†† 14.81% 14.62% 10.31% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 4.98% 14.53% 11.25% 6.88% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 4.17% 14.53% 11.25% 6.88% S&P 500® Index† 4.40% 12.98% 14.33% 8.32% S&P® North American Technology Sector Index†† 7.52% 19.46% 14.79% 11.16% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 10.75% 11.86% 6.60% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 10.75% 11.86% 6.60% S&P 500® Index† 12.73% 14.47% 8.01% S&P® North American Technology Sector Index†† 14.81% 14.62% 10.31% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges 5.56% 15.73% 12.37% 7.93% S&P 500® Index† 4.40% 12.98% 14.33% 8.32% S&P® North American Technology Sector Index†† 7.52% 19.46% 14.79% 11.16% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 11.88% 12.96% 7.64% S&P 500® Index† 12.73% 14.47% 8.01% S&P® North American Technology Sector Index†† 14.81% 14.62% 10.31% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges 5.62% 15.87% 12.60% 8.27% S&P 500® Index† 4.40% 12.98% 14.33% 8.32% S&P® North American Technology Sector Index†† 7.52% 19.46% 14.79% 11.16% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 12.02% 13.22% 7.99% S&P 500® Index† 12.73% 14.47% 8.01% S&P® North American Technology Sector Index†† 14.81% 14.62% 10.31% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2015 are 0.99%, 2.18%, 1.87%, 0.85% and 0.76% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/15 $ 10/31/14 $ Distribution Information as of 4/30/15 Capital Gain Distributions, Six Months $ Portfolio Management Team Clark Chang, Director Lead Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2007 after seven years of experience as senior analyst for the technology sector for Firsthand Capital Management, Nollenberger Capital Partners and Fulcrum Global Partners. — Global Equity analyst for Technology Fund: New York. — BS in Computer Science from University of California, Los Angeles (UCLA); MBA with Finance concentration from Anderson School of Management, UCLA. Nicholas Daft, Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2007 after two years of industry experience as an Analyst at Buckeye Capital and Wasserstein Perella. — Portfolio Manager for US Large Cap Equity: New York. — BA in Asian Studies from Williams College; MBA in Finance from Columbia Business School. Jaimin Soni, Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2013 after 13 years of industry experience, most recently as Equity Analyst for Bank of America Merrill Lynch. — Portfolio Manager for US Large Cap Equity: New York. — BA, University of Illinois; MBA, University of Chicago. Nataly Yackanich, CFA, Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2005 after four years of industry experience as a Research Analyst at Credit Suisse Research US, LLC and as a Small Cap Analyst at Sidoti & Co., LLC. — Research Analyst for Global Small, US Small and US Mid Cap Equities: New York. — BA in Economics, John Hopkins University; MSc in Economics, London School of Economics. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at April 30, 2015 (32.5% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communication solutions 6.4% 2. Google, Inc. Provides a Web-based search engine for the Internet 5.4% 3. Facebook, Inc. Operates a social networking Web site 4.2% 4. Oracle Corp. Supplier of software for enterprise information management 3.2% 5. Visa, Inc. Operates a retail electronic payments network and manages global financial services 3.0% 6. Amazon.com, Inc. An online retailer of numerous products and services 2.9% 7. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 2.1% 8. Cisco Systems, Inc. Developer of computer network products 1.8% 9. Tencent Holdings Ltd. Provides Internet, mobile and telecommunication value-added services 1.8% 10. MasterCard, Inc. Offers transaction processing and related services 1.7% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 45 for contact information. Investment Portfolio as of April 30, 2015 (Unaudited) Shares Value ($) Common Stocks 97.5% Consumer Discretionary 6.2% Internet & Catalog Retail Amazon.com, Inc.* JD.com, Inc. (ADR)* Netflix, Inc.* The Priceline Group, Inc.* Vipshop Holdings Ltd. (ADR)* (a) Health Care 7.3% Biotechnology 2.8% Biogen, Inc.* BioMarin Pharmaceutical, Inc.* Celgene Corp.* Medivation, Inc.* Health Care Equipment & Supplies 1.1% Thoratec Corp.* Zeltiq Aesthetics, Inc.* (a) Health Care Providers & Services 1.6% Centene Corp.* HCA Holdings, Inc.* Humana, Inc. Health Care Technology 0.9% Cerner Corp.* (a) Pharmaceuticals 0.9% Flamel Technologies SA (ADR)* Pacira Pharmaceuticals, Inc.* Industrials 0.8% Electrical Equipment Acuity Brands, Inc. Information Technology 81.2% Communications Equipment 4.1% Cisco Systems, Inc. Finisar Corp.* (a) Infinera Corp.* Palo Alto Networks, Inc.* Electronic Equipment, Instruments & Components 1.1% Cognex Corp.* TE Connectivity Ltd. Internet Software & Services 18.6% Akamai Technologies, Inc.* Baidu, Inc. (ADR)* eBay, Inc.* Facebook, Inc. "A"* Google, Inc. "A"* Google, Inc. "C"* IAC/InterActiveCorp. LinkedIn Corp. "A"* LogMeIn, Inc.* Tencent Holdings Ltd. WebMD Health Corp.* Yahoo!, Inc.* IT Services 12.5% Accenture PLC "A" Alliance Data Systems Corp.* Broadridge Financial Solutions, Inc. Cardtronics, Inc.* Cognizant Technology Solutions Corp. "A"* Fidelity National Information Services, Inc. MasterCard, Inc. "A" MAXIMUS, Inc. VeriFone Systems, Inc.* Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 11.7% Applied Materials, Inc. ARM Holdings PLC (ADR) Avago Technologies Ltd. Broadcom Corp. "A" Intel Corp. Lam Research Corp. MA-COM Technology Solutions Holdings, Inc.* Mellanox Technologies Ltd.* Micron Technology, Inc.* NXP Semiconductors NV* Skyworks Solutions, Inc. Software 24.3% Activision Blizzard, Inc. Adobe Systems, Inc.* Aspen Technology, Inc.* Autodesk, Inc.* Cadence Design Systems, Inc.* (a) Check Point Software Technologies Ltd.* (a) Intuit, Inc. Microsoft Corp. Oracle Corp. Proofpoint, Inc.* (a) Qlik Technologies, Inc.* Red Hat, Inc.* Salesforce.com, Inc.* ServiceNow, Inc.* Splunk, Inc.* Tableau Software, Inc. "A"* Ultimate Software Group, Inc.* Varonis Systems, Inc.* Verint Systems, Inc.* Workday, Inc. "A"* Technology Hardware, Storage & Peripherals 8.9% Apple, Inc. EMC Corp. Super Micro Computer, Inc.* Western Digital Corp. Materials 2.0% Chemicals 1.2% Ecolab, Inc. Metals & Mining 0.8% Freeport-McMoRan, Inc. Total Common Stocks (Cost $498,420,141) Other Investments 0.3% Adams Capital Management III LP (1.2% limited partnership interest)* (b) — Adams Capital Management LP (3.6% limited partnership interest)* (b) — Alloy Ventures 2000 LP (3.0% limited partnership interest)* (b) — Asset Management Association 1998 LP (3.5% limited partnership interest)* (b) — GeoCapital IV LP (2.9% limited partnership interest)* (b) — Total Other Investments (Cost $14,241,968) Securities Lending Collateral 4.8% Daily Assets Fund Institutional, 0.12% (c) (d) (Cost $32,442,020) Cash Equivalents 1.4% Central Cash Management Fund, 0.08% (c) (Cost $9,200,818) % of Net Assets Value ($) Total Investment Portfolio (Cost $554,304,947)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $557,415,013. At April 30, 2015, net unrealized appreciation for all securities based on tax cost was $143,623,791. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $175,010,159 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $31,386,368. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at April 30, 2015 amounted to $31,146,213, which is 4.6% of net assets. (b) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Adams Capital Management III LP** October 1997 to April 2008 Adams Capital Management LP** August 2000 to November 2000 Alloy Ventures 2000 LP** April 2000 to August 2007 Asset Management Association 1998 LP** December 1998 to November 2001 GeoCapital IV LP** April 1996 to March 2000 Total Restricted Securities ** These securities represent venture capital funds. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) Consumer Discretionary $ $
